Fourth Court of Appeals
                               San Antonio, Texas
                                     January 7, 2015

                                  No. 04-14-00663-CV

                       IN THE INTEREST OF C.J.,JR., a child,

                From the 73rd Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-PA-02667
                   Honorable Charles E. Montemayor, Judge Presiding


                                     ORDER
      The State’s Motion for Extension of Time to File Brief is GRANTED. The brief is
deemed filed.



                                                _________________________________
                                                Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2015.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court